DETAILED ACTION
	The response dated 9/2/2022 has been entered and is treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 is objected to because of the following informalities:  “received” should be deleted from line 10 (currently reads “receive one or more values received from”).  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the claim now refers to “operational limits” rather than “performing the action constrained by the one more operational limits.”  As such, the language should be amended to name the limits rather than the operations.  For instance, “traveling at a maximum vehicle speed” should be changed to “a maximum vehicle speed.”  This similarly applies to the other limits listed as well.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-11, 14, 17-20, 22, 26-28, 32-36, 39-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2004069568 to Mueller (citations below to machine translation which has been cited and provided).
Regarding claims 1 Mueller discloses a system for proactively controlling a materials-handling vehicle to enhance stability, the materials-handling vehicle being characterized by a stability polygon proximate a base of the materials-handling vehicle (see figures 2 and 4) wherein the stability polygon has vertices defined by vehicle geometry (see figures 2 and 4), the system comprising: one or more user input devices configured to receive from an operator a request to perform an action (controls in cab); one or more sensors (page 3 lines 104-110) attached to the materials-handling vehicle and configured to measure one or more conditions of the materials-handling vehicle; and a processor (20) within the materials-handling vehicle and coupled to the one or more sensors (page 3 lines 114-118), wherein the processor is configured to: receive one or more values from the one or more sensors, wherein the one or more values are associated with said one or more conditions of the materials-handling vehicle (page 3 lines 114-118); determine, based on the one or more values, a net resultant force vector of one or more forces acting on a center of mass of the materials-handling vehicle (determining maximum allowable accelerations, page 2 lines 51-60); determine a relationship between the net resultant force vector and the stability polygon proximate the base of the materials handling vehicle (see page 7 lines 251-253); create, based on the relationship between the net resultant force vector and the stability polygon and before receiving a request to perform an action, one or more operational limits for the materials-handling vehicle (page 2 lines 61-63); receive, after creating said one or more operational limits, a request to perform an action (user input); and cause the materials-handling vehicle to perform the action within the one or more operational limits created before receiving the request to perform the action (page 6 lines 219-221 and page 7 line 289 to page 8 line 291).
Regarding claims 9 and 17 see above regarding claim 1, the calculations performed by the controller and the usage of the vehicle described in claim read on these claims.
Regarding claims 2, 11, and 32 Mueller discloses the processor is configured to create at least one of the one or more operational limits in response to determining that the net resultant force vector is directed through a portion of the stability polygon that is within a predetermined distance of a side of the stability polygon (determining the allowable accelerations ensures the resultant force stays within the confines of the stability polygon).
	Regarding claims 4 and 18 Mueller discloses said one or more operational limits comprise a limit on at least one of a vehicle travel speed, a carriage height, a speed of carriage height adjustment, a mast tilt, and a speed of mast tilt adjustment of the vehicle (lines 289-291).
Regarding claims 6, 14 and 33 Mueller discloses the processor is further configured to: determine, based on the one or more values associated with said one or more conditions of the materials-handling vehicle and the performed action, whether to initiate a change to the stability polygon; and modify the stability polygon if a determination is made to initiate a change to the stability polygon (lines 61-63 and 301-304).
Regarding claims 7, 26 and 34 Mueller discloses at least one of said one or more operational limits comprises an area under one or more curves calculated by the processor, wherein each curve corresponds to a vehicle function (lines 289-291).
Regarding claims 8, 27, and 35 Mueller discloses the stability polygon comprises a triangle, wherein a side of the triangle extends along a first axle of the vehicle and a point of the triangle opposite from the side of the triangle is located at a midpoint of a second axle of the vehicle, and wherein the first axle is closer to a carriage of the vehicle than the second axle (see figures 2 and 4).
Regarding claims 10, 19 and 22 Mueller discloses said one or more values comprise a tilt angle of a mast of the vehicle, a steer angle of the vehicle, or a travel speed of the vehicle, singularly or in any combination (lines 104-110).
Regarding claims 20, 28 and 36 Mueller discloses performing the action within the one or more operational limits comprises (a) modifying the action requested by the operator to be within said one or more operational limits so as to result in a modified action and (b) causing the vehicle to perform the modified action (lines 222-224 and lines 301-304).
	Regarding claims 39-41 Mueller discloses said one or more sensors comprise at least three sensors, said one or more conditions of the materials-handling vehicle comprise at least three conditions of the materials-handling vehicle, and said one or more values from the one or more sensors comprise at least three values (lines 104-110).
	Regarding claims 42-44 Mueller discloses said one or more operational limits for the materials-handling vehicle comprise at least two operational limits for the materials- handling vehicle (lines 289-291).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12, 15, 21, 25, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of US 2010/0204891 to Biggerstaff.
Regarding claims 3, 12, and 30 Mueller is silent regarding presenting to the operator of the vehicle an indication that the action is subject to an operational limit.
Regarding claims 21, 25 and 31 Mueller is silent regarding the indication incudes at least one of changing a color of a portion of a user display, displaying a warning on the user display, emitting a sound, and applying a force to the operator.
Biggerstaff teaches imposing an operational limit and presenting to the operator of the vehicle an indication that the action is subject to an operational limit (para 0044) as well as the indication incudes at least one of changing a color of a portion of a user display, displaying a warning on the user display, emitting a sound (para 0044), and applying a force to the operator in order to alert the operator that operating parameters are at the prescribed limits (para 0044).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Mueller to include presenting to the operator of the vehicle an indication that the action is subject to an operational limit as well as the indication incudes at least one of changing a color of a portion of a user display, displaying a warning on the user display, emitting a sound, and applying a force to the operator, as taught by Biggerstaff, in order to alert the operator that operating parameters are at the prescribed limits
Regarding claim 15 Mueller further discloses said one or more operational limits comprise a limit on at least one of a vehicle travel speed, a carriage height, a speed of carriage height adjustment, a mast tilt, and a speed of mast tilt adjustment of the vehicle (lines 289-291).

Claim(s) 16, 23-24, 29 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of US 4,509,127 to Yuki.
Regarding claims 16, 23, and 37 Mueller is silent regarding the processor is further configured to: determine, based on the one or more values, that a carriage of the vehicle is approaching an end of a carriage stroke of the vehicle; and slow a rate of change of a position of the carriage in response to the determination that the carriage is approaching the end of the carriage stroke.
Regarding claims 24, 29 and 38 Mueller is silent regarding the processor is further configured to: determine, based on the one or more values, that a mast of the vehicle is approaching an end of a mast throw of the vehicle; and slow a rate of change of tilt adjustment of the mast in response to the determination that the mast is approaching the end of the mast throw of the vehicle.
Yuki teaches a control system for a lifting device including the instructions, in response to execution by the processor, further cause the processor to: determine, based on the one or more values, that a carriage of the vehicle is approaching an end of a carriage stroke of the vehicle; slow a rate of change of a position of the carriage in response to the determination that the carriage is approaching the end of the carriage stroke (col. 3 lines 23-25) to securely stop at a target value and provide smooth lifting (col. 3 lines 28-29 and 28-40).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Mueller to include the instructions, in response to execution by the processor, further cause the processor to: determine, based on the one or more values, that a carriage of the vehicle is approaching an end of a carriage stroke of the vehicle; slow a rate of change of a position of the carriage in response to the determination that the carriage is approaching the end of the carriage stroke, as taught by Yuki, to securely stop at a target value and provide smooth lifting.
Yuki does not specifically teach instructions to determine, based on the one or more values, that a mast of the vehicle is approaching an end of a mast throw of the vehicle; and slow a rate of change of tilt adjustment of the mast in response to the determination that the mast is approaching the end of the mast throw of the vehicle.
That said it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Mueller and Yuki to include instructions to determine, based on the one or more values, that a mast of the vehicle is approaching an end of a mast throw of the vehicle; and slow a rate of change of tilt adjustment of the mast in response to the determination that the mast is approaching the end of the mast throw of the vehicle because doing so would realize the same benefits of as controlling the lifting height (smooth operation etc.) and doing so merely entails employing the same improvement to a different motion of the vehicle to achieve the same predictable results.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection relies on Mueller to remedy that which Applicants allege is lacking from Biggerstaff.  Biggerstaff is now only relied upon to teach certain operator notifications/indications.  Mueller teaches limits that are imposed based on driving conditions and exist whether or not a user input has been received.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3652